                                                                                                                              Case 2:19-cv-01614-JCM-DJA Document 12 Filed 10/11/19 Page 1 of 2



                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Holly Ann Priest
                                                                                                                              Nevada Bar No. 13226
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    priesth@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant PNC Bank N.A., d/b/a
                                                                                                                              PNC Bank Mortgage
                                                                                                                         8

                                                                                                                         9                              UNITED STATES DISTRICT COURT
                                                                                                                         10                                      DISTRICT OF NEVADA
                                                                                                                         11   KAYE A. CUBA
                                                                                                                                                                               CASE NO. 2:19-cv-01614-JCM-DJA
                                                                                                                         12                         Plaintiff,
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                                                               CORRECTED STIPULATION AND
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13          vs.
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                               ORDER TO EXTEND TIME TO FILE
                                                                                                                         14   PNC BANK N.A., d/b/a PNC BANK                    RESPONSE TO THE COMPLAINT
                                                                                                                              MORTGAGE, EXPERIAN
                                                                                                                         15   INFORMATION SOLUTIONS, INC.,                     (First Request)
                                                                                                                              EQUIFAX INFORMATION SERVICES,
                                                                                                                         16   LLC AND TRANSUNION LLC,
                                                                                                                         17                         Defendants.
                                                                                                                         18

                                                                                                                         19          PNC Bank N.A. (“PNC”) and plaintiff Kaye A. Cuba, stipulate and agree that

                                                                                                                         20   PNC has up to and including October 31, 2019 to respond to Plaintiff’s complaint

                                                                                                                         21   (ECF No. 1).

                                                                                                                         22          This is the first request for an extension, and it is made in good faith and not

                                                                                                                         23   for purposes of delay. Counsel for PNC was recently on medical leave and needs

                                                                                                                         24   additional time to investigate the allegations in the complaint. Accordingly, the

                                                                                                                         25   parties have requested a brief fourteen (14) day extension to file a response to the

                                                                                                                         26   complaint.

                                                                                                                         27                                      [Continued on next page.]

                                                                                                                         28


                                                                                                                              DMWEST #16448950 v1
                                                                                                                              Case 2:19-cv-01614-JCM-DJA Document 12 Filed 10/11/19 Page 2 of 2



                                                                                                                         1    DATED: October 10, 2019.
                                                                                                                         2    KAZEROUNI LAW GROUP, APC                      BALLARD SPAHR LLP
                                                                                                                         3
                                                                                                                              By: /s/ Gustavo Ponce                         By: /s/ Holly Ann Priest
                                                                                                                         4       Michael Kind, Esq.                             Joel E. Tasca
                                                                                                                                 Nevada Bar No. 13903
                                                                                                                         5       Gustavo Ponce, Esq.                            Nevada Bar No. 14124
                                                                                                                                 Nevada Bar No. 15084                           Holly Ann Priest
                                                                                                                         6       6069 S. Fort Apache Rd., Suite 100             Nevada Bar No. 13226
                                                                                                                                 Las Vegas, Nevada 89148                        1980 Festival Plaza Drive, Suite 900
                                                                                                                         7       Tel: (800) 400-6808                            Las Vegas, Nevada 89135
                                                                                                                                 Fax: (800) 520-5523
                                                                                                                         8       mkind@kazlg.com                                Tel: (702) 471-7000
                                                                                                                                 gustavo@kazlg.com                              Fax: (702) 471-7070
                                                                                                                         9                                                      tasca@ballardspahr.com
                                                                                                                              Attorneys for Plaintiff Kaye A. Cuba              priesth@ballardspahr.com
                                                                                                                         10

                                                                                                                         11                                                 Attorneys for Defendant PNC Bank
                                                                                                                                                                            N.A., d/b/a PNC Bank Mortgage
                                                                                                                         12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                         13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                         14                                           ORDER
                                                                                                                         15
                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         16

                                                                                                                         17
                                                                                                                                                                      UNITED    STATES DISTRICT COURT
                                                                                                                                                                      Daniel J. Albregts
                                                                                                                         18                                           JUDGE/MAGISTRATE
                                                                                                                                                                      United States Magistrate Judge
                                                                                                                         19
                                                                                                                                                                      DATED: October 15, 2019
                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #16448950 v1                       2
